Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 and 17-23 are pending in the present application.  Claims 6-9 and 17-20 stand withdrawn from further consideration as being drawn to a nonelected species.  Claims 1-5, 10 and 21-23 stand rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5 and 10 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5 and 10 under 35 U.S.C. 103 over Best Practice Journal (BPJ), 2013; Yousefichaijan et al., 2017; Fashner et al., 2012; Litak, 2005 in view of Fabio et al. (US 2016/0158156) and Bortz (US 2018/0280430) is maintained and claims 21-23 are rejected under 35 U.S.C. 103 over Best Practice Journal (BPJ), 2013; Yousefichaijan et al., 2017; Fashner et al., 2012; Litak, 2005 in view of Fabio et al. (US 2016/0158156) and Bortz (US 2018/0280430).
The beneficial effect of zinc and probiotics, such as, Lactobacillus acidophilus and Bifidobacterium animalis, for treatment of cold was known in the art at the time of 
the present invention (see BPJ, especially Table 1; Yousefichaijan et al., especially `page 189, left col., lines 18-21; Fashner et al., 2012, especially Abstract, Tables 2, 3 and 5). 
The art also teaches (i) zinc in high doses, i.e., >40 mg/day is toxic (see BPJ, Table 1); (ii) intranasal administration of zinc and that it can be administered with other supportive treatments of cold (see Yousefichaijan et al., Abstract, page 188, right col., lines 17-20); and (iii) the effect of zinc on cold viruses is optimized by intranasal administration and the combination of zinc, sodium chloride and water for intranasal administration (see Litak, Intranasal Zinc: A Better Route and The Research, 1st and 3rd  paragraphs). 
As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, based on the combination BPJ, Yousefichaijan, Fashner and Litak, the production of an aqueous solution comprising zinc and a probiotic, such as, Lactobacillus acidophilus and Bifidobacterium animalis, as set forth above, for treatment of cold would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
Based on the teaching of BPJ, the use of zinc in an amount less than 40 mg in combination with a probiotic for treating cold is rendered prima facie obvious. 
As recognized by MPEP § 2144.05,
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Because the determination of amounts of active ingredients in a composition is routine in the medical art, optimizing the prior art composition by obtaining the amounts of zinc that would be less toxic and/or the amounts of probiotic to produce optimum effect is rendered prima facie obvious. As noted by the Court, “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

The combination of BPJ, Yousefichaijan, Fashner and Litak does not teach combining a dry powder comprising zinc, a probiotic and an aqueous diluent at the time of administration to the nasal cavity.

However, reconstituting medicine by combining dry powders, comprising zinc with a liquid substance for intranasal administration to a patient is known in the art (see for example, Fabio, Abstract; especially paragraphs [0011]-[0019]; Bortz, especially paragraphs [0112]-[0113]).  It is known in the art, that for extended storage, dry powder, for example, in a capsule, is more stable (see for example, Fabio, paragraph [0026]).  Absence a showing of criticality, said limitation is not considered a patentable distinction.
For these reasons, the claimed invention is rendered prima facie obvious.

Response to Arguments
Applicant argues
The references, whether taken alone or together, do not teach or suggest a method of formulating a topical composition for nasal administration to manage non-infective nasal symptoms that includes combining a dry powder including a probiotic component and an aqueous diluent at the time of administration to the nasal cavity;
BPJ does not address a composition for nasal administration; and
Fashner and Yousefichaijan fail to cure the deficiencies of BPJ and the remaining references have not been cited for allegedly teaching the above features. 
Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, the beneficial effect of zinc and probiotics, such as, Lactobacillus acidophilus and Bifidobacterium animalis, for treatment of cold was known in the art at the time of the present invention.  Therefore, the combination of references renders obvious the use of a composition comprising zinc and a probiotic.
Although, BPJ does not teach nasal administration of probiotics, said was known in the art at the time of the present invention (see for example, US 2020/0054698, Title, Abstract, paragraph [0086]; US 2005/0180962, paragraphs [0086]-[0092], [0161]; US 2009/0136468, paragraphs [0025]; US 5,478,557, col. 8, lines 18-24; US 6,242,194, col. 9, lines 34-37).  Thus, the combination of zinc and a probiotic for intranasal administration would have been obvious to the skilled artisan in the art at the time of the present invention.  
In short, the art teaches intranasal administration of zinc with other supportive treatments of cold (see for example, Yousefichaijan et al., Abstract, page 188, right col., lines 17-20).  Based on the knowledge in the art, intranasal administration of probiotics was known and, thus, the addition of probiotics (a supportive treatment of cold) to zinc for intranasal administration would have been obvious to one of ordinary skill in the art at the time of the present invention. 
For these reasons, the rejection of claims 1-5 and 10 under 35 U.S.C. 103 over Best Practice Journal (BPJ), 2013; Yousefichaijan et al., 2017; Fashner et al., 2012; Litak, 2005 in view of Fabio et al. (US 2016/0158156) and Bortz (US 2018/0280430) is maintained and claims 21-23 are rejected under 35 U.S.C. 103 over Best Practice Journal (BPJ), 2013; Yousefichaijan et al., 2017; Fashner et al., 2012; Litak, 2005 in view of Fabio et al. (US 2016/0158156) and Bortz (US 2018/0280430).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA P BADIO/Primary Examiner, Art Unit 1628